DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered. Claims 1, 7, and 11 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation (1)
Claim 7 has been interpreted as a dependent claim since claim 7 refers to claim 1 and the patent application fee determination record indicates only two independent claims (claim 1 and 11) at the time of filing on 2/23/2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).



Claim Interpretation (2)
Claim limitation “spraying device” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “spraying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “nozzle guns” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 3, lines 17-19).

Claim limitations “first suction means for sucking and conveying air exiting said inner space” and “first suction means and adapted to convey a mixture of air and powder at an exit of said powder coating booth” in claims 1, 7, and 11 have NOT been interpreted under 35 U.S.C. 112(f) since claims 1 and 11 were amended to recite sufficient structure for achieving the claimed functions.

Claim limitations “second suction means adapted to suck and convey said excess powder exiting said inner space” and “second suction means adapted to convey excess powder” in claims 1, 7 and 11 have NOT been interpreted under 35 U.S.C. 112(f) since claims 1 and 11 were amended to recite sufficient structure for achieving the claimed functions.
	
	Claim limitation “compressor means” in claim 6 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “compressor” connotes sufficient structure to the ordinary artisan. See MPEP 2181.


Claim limitation “powder recovery device” in claims 7, 9, and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “powder recovery” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7, 9, and 11 has/have been interpreted to cover “a centrifugal cyclone” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 6, line 28).

Claim limitation “color change device” in claim 9 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “color change” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has/have been interpreted to cover “containers” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 6, lines 31-32 through Pg. 7, lines 1-5).

Claim limitation “filtering unit” in claim 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “filtering” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has/have been interpreted to cover “bag filters or gravitational filters” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 6, lines 18-19).


Claim Rejections - 35 USC § 112
The previous rejection on claim 7 under 35 U.S.C. 112(b) is withdrawn since the claim was amended.

Claims 1, 5-6 (as being dependent on claim 1), 7, 8-10 (as being dependent on claim 1), and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “in which the excess powder falls down” on Pg. 2 of 13, line 8. There is lack of antecedent basis for “the excess powder” in the claim. The limitation will be interpreted as “in which 

	Claim 7 recites “a first suction line associated with said powder coating booth” on Pg. 5 of 13, line 1. This limitation is indefinite since it is unclear whether “a first suction line” refers to the first suction line previously recited claim 1, or a different suction line. The limitation will be interpreted as “said powder coating booth towards said first suction line” for consistency and clarity.

	Claim 7 recites “adapted to convey a mixture of air and powder” on Pg. 5 of 13, lines 2-3. The limitation refers to the “first suction line” and thus it is unclear whether “air and powder” refers to “the air and any residual powder” previously recited in claim 1, or other matter. The limitation will be interpreted as “adapted to convey a mixture of the air and the residual powder” for consistency and clarity.

	Claim 11 recites “said powder coating booth towards a first suction line” on Pg. 6 of 13, line 17. This limitation is indefinite since it is unclear whether “a first suction line” refers to the first suction line previously recited on Pg. 6 of 13, line 3 in claim 11, or a different suction line. The limitation will be interpreted as “said powder coating booth towards said first suction line” for consistency and clarity.


Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Volonte (EP2275209A1, see English translation, already of record) in view of Kouzoe (US 20120055398) and Kawai (USP 6245391, already of record).

	The embodiment shown in Figs. 11 and 12 of Volonte is cited in the rejection below. However, components of other embodiments are cited to refer to identical parts of the embodiment shown in Figs. 11 and 12. 

Regarding claims 1 and 7, Volonte teaches a powder coating booth (1) having a bottom surface, defining an inner space in which is insertable a workpiece 11 (element to be coated) (para 0034; see for example Figs. 11 and 12) the powder coating booth (1) comprising: 
spray guns 7,9 (spraying devices) adapted to spray coating powder on the workpiece 11 (element to be coated) (para 0035); and 
a floor 4 (collecting area) defined in said inner space, on top of which workpiece 11 (said element to be coated) passes to be coated with coating powder and in which the excess powder falls down (para 0049, line 438; see for example Figs. 11 and 12), 
wherein the floor 4 (collecting area) is associated with second suction means (implicit of ‘suction’ channels 14, 50 and ‘suction’ pipe 15) adapted to suck and convey said excess powder exiting said inner space (para 0039, 0068; see for example Figs. 11 and 12); and  
a pipe 15 (second suction line) associated with blow bar sections 27.1, 27.2 (collecting device), comprising said second suction means (implicit of suction channels 14, 50 and suction pipe 15) and adapted to convey said excess powder to a cyclone 16 (powder recovery device) (para 0039, 0040, 0068; see for example Figs. 11 and 12).

Volonte further teaches suction channels 14, 50 (collecting device) positioned at the floor 4 (collecting area) to receive said excess powder, associated with said second suction means (implicit of ‘suction’ channels and ‘suction’ pipe 15) (para 0068; see for example Fig. 11).
Volonte also teaches that the collecting device comprises conveying channels 14, 50 associated with said second suction means (implicit of ‘suction’ channels and ‘suction’ pipe) and adapted to convey said excess powder (para 0068; see for example Figs. 11 and 12).
Volonte further teaches that said second suction means (implicit of ‘suction’ channels and ‘suction’ pipe) is adapted to create a vacuum at channels 14, 50 (collecting device) so as to suck up the excess powder deposited thereon and convey it out of said powder coating booth to a cyclone 16 (powder recovery device) (para 0040, 0068; see for example Figs. 11 and 12).

Volonte does not explicitly teach that the second suction means comprises a fan associated with the cyclone 16 (powder recovery device).
However, Kouzoe teaches a suction means comprising a fan and cyclone, for the benefit of discharging excess powder in a manner that can be recovered by the cyclone (para 0022, 0026; see for example Figs. 1 and 2). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP § 2143). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a fan with the cyclone 16 (powder recovery device) in the apparatus of Volonte, as taught by Kouzoe, for the benefit of discharging excess powder in a manner that can be recovered by the cyclone.

Volonte further teaches that the channels 14, 50 (collecting device) comprise openings 14.2, 50.2 (slits) communicating with the conveying channels 14, 50 and through which said excess powder can pass to enter the conveying channels 14, 50 (para 0042; see for example Fig. 12). 
	As mentioned above, Voltante further teaches that the collecting device comprises floor 4 (collecting area, collecting surface) on which the excess powder falls (para 0039, 0068; see for example Figs. 11 and 12).
	Voltante further shows that the conveying channels 14, 50 are located below the floor 4 (collecting area, collecting surface) and said openings 14.2, 50.2 (slits) are formed directly on the floor 4 (collecting area, collecting surface) (para 0068; see for example Fig. 11).

Volonte does not explicitly teach that the powder coating booth is associated with first suction means for sucking and conveying air exiting said inner space.
However, Kawai teaches a powder coating booth (1) being associated with a fan 20 (first suction means) for sucking and conveying air exiting the inner space of the booth (1) at the entrance and exit of the booth (1), wherein said fan 20 (first suction means) comprise at least one fan adapted to create a vacuum inside the powder coating booth (1) in order to let the air flow from the powder coating booth (1) towards first suction lines (not labeled, see suction lines between hood 11, filter 19, fan 20 in example Fig. 4) adapted to convey the air and any residual powder, wherein the fan 20 (first suction means) maintains an air circulation inside the powder coating booth (1), conveying the air from the inner space to the first suction lines (not labeled, see suction lines between hood 11, filter 19, fan 20 in example Fig. 4), for the benefit of preventing floating coating material from being scattered outside the booth (col. 3, lines 22-47; col. 4, lines 35-44; see for example Figs. 4 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first suction means with the inner space of the booth of Volonte, as taught by Kawai, for the benefit of preventing floating coating material from being scattered outside the booth.

Regarding claim 5, Volonte further teaches that the two conveying channels 14, 50; and two openings 14.2, 50.2 (slits) communicating with the respective conveying channels 14, 50 (para 0068; see for example Fig. 12). 

Regarding claim 6, Volonte further teaches that the collecting device comprises blow bar sections 27.1, 27.2 (blowing elements) having at least one blowing opening facing said openings 14.2, 50,2 (slits), and associated with compressor means for blowing air through said blowing openings (para 0059, 0060, 0068; see for example Figs 11 and 12). 

Regarding claim 8, Volonte further teaches that said recovery device is a centrifugal cyclone (16) (para 0040). 

Regarding claim 9, Volonte further teaches a color change device (implicit of “color change” operation) associated with said cyclone 16 (recovery device) (para 0003, 0054). 

Regarding claim 10, as mentioned above, Volonte does not explicitly teach a first suction means.
However, Kawai further teaches wherein the first suction line comprises a filter 19 (filtering unit) located downstream of said powder coating booth (1), for the benefit of preventing floating coating material from being scattered outside the booth. (col. 3, lines 22-47; col. 4, lines 35-44; see for example Figs. 4 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a filter with the first suction means and first suction line in the apparatus of Volonte, as taught by Kawai, for the benefit of preventing floating coating material from being scattered outside the booth.

	The embodiment shown in Figs. 11 and 12 of Volonte is cited in the rejection below. However, components of other embodiments are cited to refer to identical parts of the embodiment shown in Figs. 11 and 12. 

Regarding claim 11, Volonte teaches coating plant comprising: 
a powder coating booth (1) (para 0034; see for example Figs. 11 and 12); 
a cyclone 16 (powder recovery device) (para 0040); and 
a suction pipe 15 (second suction line) associated with channels 14, 50 (collecting device), comprising a second suction means (implicit of ‘suction’ pipe and ‘suction’ channels) and adapted to convey excess powder to the cyclone 16 (powder recovery device) (para 0039, 0068; see for example Figs. 11 and 12).

Volonte further teaches suction channels 14, 50 (collecting device) positioned at the floor 4 (collecting area) to receive said excess powder, associated with said second suction means (implicit of ‘suction’ channels and ‘suction’ pipe 15) (para 0068; see for example Fig. 11).
Volonte further teaches that the collecting device comprises conveying channels 14, 50 associated with said second suction means (implicit of ‘suction’ channels and ‘suction’ pipe) and adapted to convey said excess powder (para 0068; see for example Figs. 11 and 12). 

Volonte further teaches that said second suction means (implicit of ‘suction’ channels and ‘suction’ pipe) is adapted to create a vacuum at channels 14, 50 (collecting device) so as to suck up the excess powder deposited thereon and convey it out of said powder coating booth to a cyclone 16 (powder recovery device) (para 0040, 0068; see for example Figs. 11 and 12).

Volonte does not explicitly teach that the second suction means comprises a fan associated with the cyclone 16 (powder recovery device).
However, Kouzoe teaches a suction means comprising a fan and cyclone, for the benefit of discharging excess powder in a manner that can be recovered by the cyclone (para 0022, 0026; see for example Figs. 1 and 2). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP § 2143). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a fan with the cyclone 16 (powder recovery device) in the apparatus of Volonte, as taught by Kouzoe, for the benefit of discharging excess powder in a manner that can be recovered by the cyclone.

Volonte further teaches that the channels 14, 50 (collecting device) comprise openings 14.2, 50.2 (slits) communicating with the conveying channels 14, 50 and through which said excess powder can pass to enter the conveying channels 14, 50 (para 0042; see for example Fig. 12). 

	As mentioned above, Voltante further teaches that the collecting device comprises floor 4 (collecting area, collecting surface) on which the excess powder falls (para 0039, 0068; see for example Figs. 11 and 12).

	Voltante further shows that the conveying channels 14, 50 are located below the floor 4 (collecting area, collecting surface) and said openings 14.2, 50.2 (slits) are formed directly on the floor 4 (collecting area, collecting surface) (para 0068; see for example Fig. 11).

	Volonte does not explicitly teach a first suction means.
	However, Kawai teaches a first suction line (not labeled, see suction lines between hood 11, filter 19, fan 20 in example Fig. 4) associated with a powder coating booth (1), comprising a fan 20 (first suction means) and adapted to convey a mixture of air and powder at an exit of said powder coating booth (1), wherein said fan 20 (first suction means) comprise at least one fan adapted to create a vacuum inside the powder coating booth (1) in order to let the air flow from the powder coating booth (1) towards first suction lines (not labeled, see suction lines between hood 11, filter 19, fan 20 in example Fig. 4) adapted to convey the air and any residual powder, wherein the fan 20 (first suction means) maintains an air circulation inside the powder coating booth (1), conveying the air from the inner space to the first suction lines (not labeled, see suction lines between hood 11, filter 19, fan 20 in example Fig. 4), for the benefit of preventing floating coating material from being scattered outside the booth (col. 3, lines 22-47; col. 4, lines 35-44; see for example Figs. 4 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first suction means with the inner space of the booth of Volonte, as taught by Kawai, for the benefit of preventing floating coating material from being scattered outside the booth.

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argues on Pg. 9 and Pg. 10-11 of Remarks that the claimed first suction means differs from the suction means taught by Kawai since the first suction means of Applicant’s invention need to be specialized to suck little volumes of air without the need for the collection of overspray.
In response, the Examiner recognizes that Applicant’s specification discloses the first suction line does not require a cyclone before the filtering unit (Spec., Pg. 8, lines 22-23). However, it is noted that the features upon which Applicant discusses in their remarks are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues on Pgs. 9-10 of Remarks that the claimed second suction means differs from the suction means of Volonte since the second suction means of Applicant’s invention is designed to be powerful enough to only suck the excess powder in the collection device and create a vacuum confined at the collecting device.
	In response, similar to above, the features upon which Applicant mentions with respect to the claimed second suction means are not recited in the rejected claims. The Examiner respectfully asserts that Applicant describes a negative limitation not recited in the claims.

	Applicant argues on Pg. 9 and Pg. 11 of Remarks that the cited prior art combination does not render the claimed invention obvious since the cited prior art combination does not teach using the claimed first and second suction means in a cooperating manner to increase efficiency and reduce energy consumption and cost.
	In response, the Examiner respectfully asserts that synergism is not required for combination of old elements. See Custom Accessories v. Jeffrey-Allan Industries 1 USPQ 2d 1196 (Fed. Cir. 1986). See also Ryko Manufacturing v. Nu Star Inc. 21 USPQ 2d 1053, 1056 (Fed. Cir. 1991).

	Applicant argues on Pg. 10 of Remarks that Volonte fails to teach that the prior art suction means comprises a fan, and is adapted to create a vacuum confined at the collecting device. 
	In response, the Examiner has cited Kouzoe in the current rejection to cure the deficiency of the suction means of Volonte comprising a fan. With regard to Applicant’s statement that the claimed second suction means is adapted to create a vacuum only at the collecting device, the Examiner respectfully maintains that this amounts to a negative limitation that is not recited in the rejected claims.

	Applicant argues on Pgs. 11-12 of Remarks that the ordinary artisan would not be motivated to implement the suction means of Kawai in the apparatus of Volonte.
In response, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as mentioned above, Kawai teaches that the fan 20 (suction means) prevents floating coating material from being scattered outside the booth. The ordinary artisan would recognize the advantages offered by the suction means taught by Kawai and would be motivated to modify the apparatus of Volonte to achieve similar results.

	Applicant argues on Pg. 12 of Remarks that Kawai fails to teach that the fan 20 (suction means) is adapted to create a vacuum inside the powder coating booth in order to let the air flow from the powder coating booth towards first suction lines.
	In response, the Examiner respectfully disagrees. Although fan 20 (suction means) is located outside of the booth, it is be necessary for the fan 20 (suction means) to generate a vacuum (i.e., space from which air has been partly removed) within the booth 1 in order to convey the air towards the suction line associated with the suction means. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717